 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MICHAEL JAMES WILSON,                              No. 2:19-cv-0249 AC P
12                       Plaintiff,
13            v.                                         ORDER
14    SCOTT JONES, et al.,
15                       Defendant.
16

17          Plaintiff, a county inmate proceeding pro se, has filed a civil rights complaint pursuant to

18   42 U.S.C. § 1983, together with an outdated request for leave to proceed in forma pauperis

19   pursuant to 28 U.S.C. § 1915 (completed July 23, 2018). Plaintiff must file a current application

20   for leave to proceed in forma pauperis. Accordingly, plaintiff’s application will be denied

21   without prejudice and plaintiff will be accorded an opportunity to submit a current application.

22   Plaintiff must also provide a current certified copy of his jail trust account statement for the six-

23   month period immediately preceding the filing of this complaint.

24          In accordance with the above, IT IS HEREBY ORDERED that:

25          1. Plaintiff’s application to proceed in forma pauperis (ECF No. 2) is denied without

26   prejudice;

27          2. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In

28   Forma Pauperis By a Prisoner; and
                                                         1
 1          3. Plaintiff shall, within thirty days after the filing date of this order, submit a current and
 2   fully completed application to proceed in forma pauperis together with a current certified copy of
 3   his jail trust account statement.
 4          4. Plaintiff’s failure to timely comply with this order will result in a recommendation that
 5   this action be dismissed without prejudice.
 6   DATED: February 14, 2019
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
